IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 220 MAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
JERRY REEVES,                                :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

is DENIED. The Application of the Innocence Network and the Innocence Project for

Leave to File an Amici Curiae Brief is GRANTED.